Citation Nr: 0111439	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right wrist fracture with traumatic arthritis.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a low back disorder as a result of surgical treatment 
received at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which assigned a 10 percent rating for the 
veteran's right wrist disability, effective from March 31, 
1999, and denied entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for a low back 
disorder as a result of surgical treatment received at a VA 
medical facility.

The veteran testified at an RO hearing in October 1998.  The 
Board observes that in a May 2000 VA Form 9, the veteran 
indicated that he wanted a Travel Board hearing at the RO.  
Later, in a July 2000 submission, the veteran indicated that 
he wanted a hearing before a Board Member in Washington, D.C.  
The Board notes that an April 2001 Board hearing scheduled in 
Washington, D.C. was canceled after receiving a March 2001 
submission from the veteran, which stated: " that I do not 
wish to have a live hearing on my case."  The Board construes 
this statement as a withdrawal of a request for a Board 
hearing.  38 C.F.R. § 20.704(e) (2000).

At his May 1999 VA examination, the veteran reported that he 
was right-handed and that his wrist disability interfered 
with his job as a mechanic because he was unable to grip 
wrenches or other tools.  The Board finds that an issue of 
entitlement to an extraschedular rating for his right wrist 
disability, under the provisions of 38 C.F.R. § (b)(1) 
(2000), has been raised by the record.  Since the RO has not 
adjudicated this issue, the Board refers it to the RO for 
consideration of a referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  
Id. 

Entitlement to compensation for a low back disability under 
38 U.S.C.A. § 1151 is addressed in the remand section.


FINDING OF FACT

The veteran's right wrist disability is manifested by slight 
limitation of dorsiflexion and subjective complaints of pain, 
weakness, swelling, stiffness and easy fatigability but not 
ankylosis.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for a right wrist disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The veteran essentially contends that a 10 percent rating for 
residuals of a right wrist fracture with traumatic arthritis 
does not accurately reflect the severity of his disability.  
The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A of the VCAA.  The Board does 
not know of any additional relevant evidence, which is 
available.  The Board also finds that requirements regarding 
notice, which must be provided to the veteran pursuant to the 
VCAA, have been satisfied by the November 1999 statement of 
the case provided to the veteran by the RO.  The June 1998 X-
rays and May 1999 VA examination report, which evaluated the 
status of the veteran's right wrist disability, are adequate 
for rating purposes and a remand is not warranted.

In a September 1980 rating decision, the veteran was granted 
service connection for a right wrist disability and assigned 
a noncompensable disability rating, effective from July 1980.  
In a May 1999 rating decision, the subject of this appeal, 
the veteran's disability rating was increased to 10 percent.  
This 10 percent disability rating has remained unchanged.

At a May 1999 VA examination, the veteran complained of 
contracture in the right palm and pain and numbness in the 
right hand for the last several years.  He stated that he is 
right-handed and worked as a pipe fitter and could not use 
his right hand to turn a wrench.  Cold and exercise 
(gripping) produced pain; rest was an alleviating factor.  
The veteran stated that he took Naproxen and Methocarbamol 
for pain but they were not effective.  He indicated that he 
also had easy fatigability and lack of endurance, suffering 
pain, weakness and stiffness but no swelling, heat, redness, 
locking or instability.  On examination, the veteran had 
dorsiflexion to 45 degrees and palmar flexion to 80 degrees.  
There was no increased pain with motion.  June 1998 X-rays 
revealed chondrocalcinosis of his right wrist.  The diagnosis 
was right wrist degenerative arthritis with moderate 
functional loss.

At the October 1999 RO hearing, the veteran testified that he 
has had constant pain and weakness in his right wrist since 
discharge; that his wrist is arthritic and swells up; and 
that two of his fingers lock up when he grips things.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's right wrist disability has been rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5215, which provides only for 
a maximum 10 percent disability rating for limitation of 
motion of the wrist when dorsiflexion is less than 15 
degrees, or when palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2000).

The medical evidence shows that the veteran's right wrist 
disorder is manifested by slight limitation of motion and 
pain.  However, the current 10 percent rating is the maximum 
evaluation allowed under Diagnostic Code 5215.  In fact, the 
degree of limitation of motion apparent is not compensable 
under that diagnostic code, although consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, particularly in 
light of the evidence of pain associated with the right 
wrist, allows for the additional functional limitation to 
satisfy the criteria for the 10 percent rating.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  There is no medical 
evidence of ankylosis of the wrist, however, to support a 
rating in excess of 10 percent under 38 C.F.R. § 4.71, 
Diagnostic Code 5214 (2000).  The Board has considered the 
veteran's pain but there is no evidence of disuse atrophy or 
other objective findings that support a finding that such 
pain, weakness, or any other symptom results in additional 
limitation of motion to a degree that equates with ankylosis 
or complete immobility of the wrist.  DeLuca, supra.

The Board has also considered rating the veteran's disability 
under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214 and 5216-9 (2000), but finds a 
compensable disability rating under these regulations is 
inappropriate because neither the right wrist nor any fingers 
of the right hand exhibit compensable limitation of motion or 
ankylosis.  Moreover, the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8514 (2000) and 38 C.F.R. § 4.73, Diagnostic 
Codes 5307-9 (2000), have also been considered because they 
are relevant to disabilities of the wrist.  However, as the 
medical evidence demonstrates that there is not significant 
nerve impairment or any muscle damage involved, these 
regulations are inapplicable.

There is current X-ray evidence of arthritis of the right 
wrist consistent with an old fracture.  However, as the 
veteran's current 10 percent rating is based on limitation of 
motion, a separate rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010 is not warranted.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).

The Board acknowledges the contentions advanced by the 
veteran and does not doubt that his right wrist disability is 
productive of impairment.  However, when viewed in the 
context of the controlling regulatory diagnostic criteria, 
the Board must conclude that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent for his right wrist disability at this time.  It 
follows that the provisions of 38 U.S.C.A. § 5107(b) do not 
otherwise provide a basis for favorable resolution of the 
veteran's increased rating appeal.  The veteran may always 
advance a new increased rating claim should the severity of 
his right wrist disability increase in the future.  The Board 
also notes that an issue of entitlement to an extraschedular 
rating for his right wrist disability, under the provisions 
of 38 C.F.R. § (b)(1) (2000), has been raised by the record 
and, as the RO has not adjudicated this issue, it has been 
referred to the RO for consideration of a referral to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  (See introduction to this decision.)  
In the meantime, the medical evidence of record does not show 
that the veteran's right wrist disability is manifested by 
ankylosis or any other findings that support a schedular 
rating in excess of 10 percent at this time.

 
ORDER

A schedular rating in excess of 10 percent for residuals of a 
right wrist fracture with traumatic arthritis is denied.


REMAND

At a May 1999 VA examination, the veteran gave a history of 
three back surgeries, the last in November 1996, when he had 
laminectomies at L3-L4 and L4-L5.  Previously, the veteran 
had had two lumbar diskectomies at L4-L5.  Several back X-
rays were reviewed by the examiner.  The X-rays shows lumbar 
stenosis at L3-L4 and evidence of postoperative significant 
scar tissue at the L4-L5 inner space.  Due to dense adhesions 
of scar tissue to the dura with some seepage of spinal fluid, 
the VA surgeon in 1996 decided to decompress the area with a 
laminectomy without any attempt at dissection of the scar 
tissue.  The examiner diagnosed lumbar disk disease with 
previous surgery at L3-L4 and L4-L5 with a severe functional 
impairment.

At the October 1999 RO hearing, the veteran testified that 
all his back surgeries were performed at the VA Medical 
Center in Kansas City, Missouri.  He claims that VA back 
surgery resulted in a surgical instrument being left in his 
back as shown in VA X-rays dated on October 29, 1996.  He 
stated that he was told at the time of the 1996 VA back 
surgery that an instrument was found by X-ray and that the 
surgery performed at that time only found a mass growth but 
due to scarring the growth could not be removed.  He 
testified that he had seen a chiropractor and a private 
physician, both of whom, after reviewing the October 1996 X-
ray, told him that there was a surgical instrument left in 
his back.  The chiropractor refused to treat the veteran and 
the physician suggested that he go to the Mayo Clinic to have 
the instrument removed.  Since 1996, the veteran indicated 
that he has had numbness and pain from his waist down to his 
feet and that he is the first person to get laid off because 
he cannot perform his work.  He added that he is not suppose 
to work because his back condition and the instrument in it 
could paralyze him.  The veteran also indicated that his back 
affected him at home but he declined to elaborate.  The 
record was left open for 30 days to permit the veteran to 
provide statements from his private physicians, but he did 
not submit additional information.

An April 1997 magnetic resonance imaging (MRI) study of the 
lumbar spine, when compared with a September 23, 1996 MRI, 
showed no significant change in the abnormalities noted at 
L4-L5 and L5-S1.  Those abnormalities were a fairly large 
round midline mass with surrounding contrast enhancement 
producing marked compression on the thecal sac and several 
central spinal canal stenosis at L4-L5.  The ill-defined 
enhancing mass in the posterior epidural space at L5-S1 
appeared to merge with the right nerve root.

Based on the above, the Board finds that additional 
development is needed.  In this regard, the Board notes the 
conflicting radiologic interpretations and believes that a 
review of the actual X-ray films and MRIs and an opinion as 
to whether the large mass shown on the X-rays and MRIs is 
scar tissue or a surgical instrument is warranted.  

Since the veteran indicated that he sought both non-VA and VA 
treatment for, or consultation with regard to, his low back 
disorder, the RO should make arrangements to obtain these 
records on remand, as the duty to assist involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  In this regard, 
the Board notes that there are no VA medical treatment 
records associated with the claims file dated after June 1997 
and there are no records associated with the claims file from 
the veteran's consultations with the private chiropractor and 
physician, who reviewed the October 29, 1996 VA X-ray.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

The Board acknowledges that the hearing officer held the 
record in abeyance for 30 days for the veteran to submit 
additional information.  Nevertheless, the Board is of the 
opinion that the veteran should be given another opportunity 
to cooperate in obtaining statements or records that are 
germane to his claim.  However, the veteran is advised that 
the duty to assist is not a one-way street.  "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for, or consultations with 
regard to, his low back disorder.  After 
obtaining any necessary authorization(s) 
from the veteran, the RO should attempt 
to secure copies of all identified 
records not already in the claims file 
and associate them with the record.  38 
C.F.R. § 3.159 (2000).

2.  Thereafter, the RO should obtain the 
actual X-ray films and MRI studies of the 
veteran's lumbar spine taken just prior 
to, during and after the veteran's 
hospitalization for back surgery in 
October and November 1996.  These films 
and studies should be reviewed by a VA 
radiologist to assess the nature of his 
low back mass.  The claims file and a 
copy of this remand must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  After reviewing the claims 
file and the actual radiologic films and 
studies, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the large mass at L4-L5 
is evidence of a surgical instrument 
lodged in the veteran's back or scar 
tissue.  The rationale for any opinion 
should be reported in detail.  
      
3.  In the event that the VA radiologist 
opines that it is at least as likely as 
not that a surgical instrument is lodged 
in the veteran's back, the RO should then 
schedule an appropriate examination for 
the purpose of determining any secondary 
symptoms and functional impairment that 
may be present.

4.  The RO also is requested to review 
the claims file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

5.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the claim for 
entitlement to compensation under 38 
U.S.C.A. § 1151 for a low back disorder 
as a result of surgical treatment 
received at a VA medical facility.  If 
the claim is denied, the veteran and his 
representative should then be furnished a 
supplemental statement of the case, which 
addresses all additional evidence, and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purposes of this remand are to comply with due process 
and to ensure an adequate medical record is available for 
appellate review.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



